Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 1 of 26 PageID #:
                                    5403
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 2 of 26 PageID #:
                                    5404
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 3 of 26 PageID #:
                                    5405
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 4 of 26 PageID #:
                                    5406
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 5 of 26 PageID #:
                                    5407
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 6 of 26 PageID #:
                                    5408
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 7 of 26 PageID #:
                                    5409
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 8 of 26 PageID #:
                                    5410
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 9 of 26 PageID #:
                                    5411
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 10 of 26 PageID #:
                                     5412
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 11 of 26 PageID #:
                                     5413
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 12 of 26 PageID #:
                                     5414
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 13 of 26 PageID #:
                                     5415
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 14 of 26 PageID #:
                                     5416
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 15 of 26 PageID #:
                                     5417
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 16 of 26 PageID #:
                                     5418
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 17 of 26 PageID #:
                                     5419
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 18 of 26 PageID #:
                                     5420
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 19 of 26 PageID #:
                                     5421
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 20 of 26 PageID #:
                                     5422
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 21 of 26 PageID #:
                                     5423
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 22 of 26 PageID #:
                                     5424
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 23 of 26 PageID #:
                                     5425
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 24 of 26 PageID #:
                                     5426
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 25 of 26 PageID #:
                                     5427
Case 1:17-cv-00052-IMK-MJA Document 150-5 Filed 12/06/19 Page 26 of 26 PageID #:
                                     5428
